Citation Nr: 0532371	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  04-13 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a right testicular 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty September 1991 
to January 2003.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

In August 2005, the veteran appeared before the undersigned 
Acting Veterans Law Judge at a travel board hearing held at 
the Phoenix, Arizona, RO and gave testimony in support of his 
claim. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran was noted in service to have a right 
testicular disability, and his current disability is shown by 
competent medical evidence to be related to service.  


CONCLUSION OF LAW

A right testicular disorder was incurred service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim and affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002 & Supp. 2005)); see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  A VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the RO provided 
the appellant with notice of the VCAA in February 2004, and 
has substantially satisfied the duties to notify and assist 
as required by VCAA.  U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  To the extent that 
there may be any deficiency of notice or assistance, there is 
no prejudice to the appellant in proceeding with this issue 
given the favorable nature of the Board's decision below.  

Merits of the Claim

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2005).  Additionally, service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Either or both of the second and third elements can be 
satisfied, under 38 C.F.R. § 3.303(b) (2005), by the 
submission of (a) evidence that a condition was "noted" 
during service or during an applicable presumption period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  McManaway v. West, 13 Vet. 
App. 60, 65 (1999) (citing Savage v. Gober, 10 Vet. App. 488, 
495-97).  

The objective clinical evidence of record reasonably supports 
the veteran's claim.  His service medical records, show no 
pertinent abnormality at service entrance in December 1990, 
and document a finding of the right testicle frequently going 
to the right inguinal canal as noted in March 2000.  In 
addition, a VA examiner has stated on VA examination in July 
2004 that the veteran has a chronic disability of the right 
testicle and that it is as likely as not due to military 
service.  This clinician examined the veteran and reviewed 
the claims file.  

In addition, a VA urologist reviewed the record and noted in 
November 2004 that he concurred with the July 2004 examiner.  
He stated also that the disorder is usually congenital.  
Congenital or developmental defects are not diseases within 
the meaning of applicable legislation providing compensation 
benefits.  38 C.F.R. § 3.303(c).  However, here the examiner 
did not specifically report that this was the case in this 
instance.  With regard to medical evidence, an assessment or 
opinion by a health care provider is never conclusive and is 
not entitled to absolute deference.  Indeed, the courts have 
provided guidance for weighing medical evidence.  A medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  As this finding does not provide clear evidence that 
the veteran has a disability that is congenital, the noted 
reference to such must be given little probative value.  

The Board finds that the evidence of record reasonably 
supports a finding that the veteran has a current right 
testicle disability that is related to his inservice 
manifestations by objective medical evidence.  Thus service 
connection is warranted.  38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996). 38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).




ORDER

Service connection for a right testicular disorder is 
granted.  







____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


